internal_revenue_service number release date index number ---------------- --------------------- --------------------------------- ------------------------------------- ------------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc fip b01 plr-121611-15 date january legend taxpayer --------------------------------------------------------------------- ------------------------------------ partnership state a state b city month a year a a b c d e --------------------------------- -------------- -------------- ------------------ --------- ------- ---------- ------------ -------- ---------------- ---- plr-121611-15 dear -------------- this letter is in reply to a letter dated date in which taxpayer requests certain rulings in connection with its status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code specifically taxpayer has asked for the following rulings taxpayer’s right to receive its share of the total annual payment as defined below constitutes a receivable that arises in the ordinary course of taxpayer’s operations as owner and lessor of real_property within the meaning of sec_1_856-2 of the income_tax regulations and therefore is a receivable for purposes of sec_856 taxpayer’s income attributable to its share of the annual rebate amount as defined below represents a refund of real_property_taxes under sec_856 and e and therefore is qualifying_income under sec_856 and and pursuant to sec_856 taxpayer’s income attributable to the receipt of its share of the annual refund amount as defined below is considered qualifying_income for purposes of sec_856 and facts taxpayer is a state a limited_liability_company that has elected to be taxed as a reit under sec_856 through taxpayer is in the business of owning and renting commercial real_estate taxpayer owns a percent of the interests in partnership a state b limited_liability_company treated as a partnership for u s federal_income_tax purposes partnership owns directly and through a disregarded_entity land upon which it is developing a new b square foot mixed-use shopping center that will include an anchor retailer a fueling station restaurants a community center and other retail and service businesses typically found in a mixed-use shopping center along with associated common spaces parking and landscaping the project the land on which the project is being developed is a c net acre site located in city taxpayer represents that upon completion the project will be real_property within the meaning of sec_856 that taxpayer owns and leases to third party tenants and personal_property leased in connection with the real_property for the purpose of generating qualifying rents_from_real_property under sec_856 and in month a of year a partnership entered into an agreement with city regarding the project the agreement city determined that the development of the project on a long-vacant site in the community would be of public benefit and would contribute to the plr-121611-15 general welfare of its citizens eliminating a source of economic and physical blight and creating construction jobs and permanent operational jobs in addition city determined that the project would increase city’s tax_base to better fund municipal facilities and services and to provide other public benefits given the anticipated benefits to city partnership and city sought to expedite the construction of the project in order to facilitate the project’s construction city determined that it would provide up to d dollars to partnership to partially offset the cost of the project the total_payment city’s policy for reinvestment of site specific tax revenues provides that no more than e percent of the net new tax revenues collected by city as a result of a project may be reinvested for purposes of offsetting project costs city considers net new tax revenues to be tax revenues including property taxes and any sales or use taxes actually paid to and received by city subsequent to the completion of a specific project that are directly attributable to the development and operation of such project and are in excess of certain specified revenues already received by city as a result the agreement provides that city will establish a special fund into which city will deposit from its general funds on a yearly basis an amount equal to e percent of net new tax revenues generated by the development of the project and will remit to partnership on a yearly basis out of amounts so deposited into the special fund annual payments each comprising i a rebate of city’s share of property taxes paid_by partnership the annual rebate amount and ii to the extent e percent of net new tax revenues is in excess of annual rebate amount an additional_amount the annual refund amount the total amount due to partnership pursuant to the agreement in a single year is referred to as the total annual payment partnership will be entitled to the total annual payment each year until the earliest of i the twenty- fifth anniversary of the completion of the project ii the date on which partnership has received the total_payment or iii the termination of the agreement partnership will record each year unpaid claims for the year’s total annual payment as a receivable for generally_accepted_accounting_principles gaap purposes taxpayer represents that the rental income that the project will generate will be qualifying_income for purposes of sec_856 and taxpayer expects that substantially_all of the income derived from the project other than amounts received under the agreement will be qualifying_income for purposes of sec_856 and plr-121611-15 law and analysis asset test sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at the close of each quarter of a taxable_year at least percent of the value of the corporation's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_1_856-2 of the income_tax regulations defines the term receivables for purposes of sec_856 to mean only those receivables that arise in the ordinary course of a reit's operation excluding receivables purchased from another person sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 the right of taxpayer to receive taxpayer’s share of the total annual payment through its interest in partnership arises from the development of real_property on land in connection with the leasing business of partnership and taxpayer to the extent that taxpayer’s right to receive taxpayer’s share of the total annual payment is an asset under gaap such right is a receivable that arises in the ordinary course of taxpayer’s operations within the meaning of sec_1_856-2 and therefore qualifies as a receivable for purposes of sec_856 income tests sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property and certain commitment_fees plr-121611-15 sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer distributions on and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property certain commitment_fees and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain i that does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii that otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income that qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the annual rebate amount is tied to the payment of real_property_taxes by taxpayer because the basis for the annual rebate amount is the actual payment of real_property_taxes previously paid_by partnership therefore taxpayer’s gross_income attributable to the receipt or accrual of taxpayer’s share of the annual rebate amount is gross_income derived from a refund of taxes on real_property under sec_856 and e taxpayer’s gross_income attributable to the receipt or accrual of taxpayer’s share of the annual refund amount is not tied to the payment of taxes on real_property and is not derived from any other source enumerated in sec_856 or under sec_856 the secretary is authorized to determine that gross_income attributable to taxpayer’s share of the annual refund amount be considered as qualifying gross_income under sec_856 and on the basis of all of the facts and circumstances including taxpayer’s representation that the rental income generated by the project will be qualifying_income under sec_856 and treating taxpayer’s share of the annual refund amount as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and plr-121611-15 conclusion we hereby rule as follows taxpayer’s right to receive taxpayer’s share of the total annual payment to the extent such right is an asset under gaap is a receivable that arises in the ordinary course of taxpayer’s operations as owner and lessor of real_property within the meaning of sec_1_856-2 and is therefore a receivable for purposes of sec_856 the annual rebate amount represents a refund of real_property_taxes described in sec_856 and e and therefore taxpayer’s gross_income from the receipt or accrual of taxpayer’s share of the annual rebate amount is qualifying_income under sec_856 and and pursuant to sec_856 taxpayer’s gross_income from the receipt or accrual of taxpayer’s share of the annual refund amount is considered qualifying_income for purposes of sec_856 and this ruling's application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven harrison chief branch office of associate chief_counsel financial institutions products
